DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	1. Amendments filed 1/26/2022 have been entered, wherein claims 1-19, 21, 29 -32 and 36 are cancelled and claims 37-47 are new. 
	Claims 39 and 42 both include subject matter drawn to a “sealing” feature. However, applicant previously elected species III, fig. 10-12 without traverse. Figures 10-12 do not provide support for the newly claimed “sealing” feature. Therefore, claims 39 and 42 are withdrawn for including nonelected features. Additionally, claims 40 and 43-47 are also withdrawn for depending upon either claim 39 or 42. 
	The previous drawing objections and specification objections are withdrawn due to applicant’s amendments. Accordingly, claims 20, 22-28, 33-35, 37-38 and 41 have been examined herein. This action is Final. 
Claim Objections
2. Claims 20, 27, 35, 38 and 41 are objected to because of the following informalities:  
Claim 20, second to last line, “when the apparatus is standing on a floor” should read “when the apparatus is standing on [[a]] the floor”
Claim 27, fourth line from bottom, “when the apparatus is standing on a floor” should read “when the apparatus is standing on [[a]] the
Claim 35, “wherein the suction motor” should read “wherein [[the]] a suction motor”
Claim 38, “removable positionable” should read “[[removable]] removably positionable”
Claim 41, “removable positionable” should read “[[removable]] removably positionable”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
3. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 24, 26 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, the claim language recites “wherein the cyclone has an air inlet in a sidewall thereof”. However, claim 22, from which claim 23 depends, recites “and a lower end of the cyclone has a cyclone air inlet and a cyclone air outlet”. It is not precisely clear if the air inlet of claim 23 is the same air inlet of claim 22 or if the air inlet of claim 23 is different from the air inlet of claim 22. 
Regarding claim 24, the claim language recites “wherein the cyclone has a dirt outlet”. However, claim 22, from which claim 24 depends, recites “and an upper end of the cyclone has a dirt outlet”. It is not precisely clear if the dirt outlet of claim 24 is the same dirt outlet of claim 22 or if the dirt outlet of claim 24 is different from the dirt outlet of claim 22. 
Regarding claim 26, the claim language recites “further comprising a suction motor”. However, claim 20, from which claim 26 depends, introduces “a suction motor”. It is not precisely clear if the suction motor of claim 26 is the same suction motor of claim 20 or if the suction motor of claim 26 is different from the suction motor of claim 20. 
Regarding claim 35, the claim language recites “wherein the suction motor is positioned below the apparatus air treatment region”. However, the phrase “apparatus air treatment region” lacks proper antecedent basis. It is not precisely clear if “apparatus air treatment region” should be “air treatment member” or “apparatus dirt collection region”. 
Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 20, 25, 27, 28, 34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US PGPUB 20120011677), hereinafter Jung.
Regarding claim 20, Jung teaches an apparatus (fig. 10, maintenance station 160) for emptying a dirt collection region (fig. 10, first dust box 143) of a surface cleaning apparatus (fig. 10, robot cleaner 120) comprising: 
an air flow passage from an inlet port to a clean air outlet (see Jung’s annotated fig. 12 below. The arrows depict the airflow direction within the air flow passage), the dirt collection region of the surface cleaning apparatus is removably positionable in air flow communication with the inlet port (In fig. 10, Jung teaches the dirt collection region of the surface cleaning apparatus is positionable in air flow communication with the inlet port. Jung does not explicitly teach the dirt collection region of the surface cleaning apparatus is removably positionable in air flow communication with the inlet port. However, it would have been obvious to a person having ordinary skill in the art that the robot cleaner 120 is removably positionable with respect to the maintenance station 160. Doing so would allow the robot cleaner to operate as intended and clean and collect dust/debris); 

    PNG
    media_image1.png
    651
    633
    media_image1.png
    Greyscale

(b) an air treatment member (fig. 10, dust removal unit 190 [0206]) positioned in the air flow passage downstream from the inlet port (fig. 10), the air treatment member comprising an apparatus dirt collection region (second dust box 194 [0202]); and, 
(c) a suction motor (Jung teaches a pump unit 191. It would have been obvious that Jung’s pump unit functions as a suction motor. Doing so allows the air flow to be drawn throughout the system) positioned in the air flow passage upstream from the clean air outlet (fig. 10) 
wherein the apparatus is free standing on a floor (Jung does not explicitly teach the apparatus is free standing on a floor. However, it would have been obvious to a person having ordinary skill in the art that the maintenance station 160 is intended to operate while free standing on a floor. Doing so would allow the maintenance station to function as intended) and, when the apparatus is standing on a floor, the apparatus has an upper end which has the inlet port, and the inlet port is above a lower end of the apparatus dirt collection region (see Jung’s annotated fig. 10 below. The apparatus has an upper end which has the inlet port, and the inlet port is above a lower end of the apparatus dirt collection region).  

    PNG
    media_image2.png
    486
    596
    media_image2.png
    Greyscale

Regarding claim 25, Jung, as interpreted above, teaches the claimed invention as rejected above in claim 20. Jung’s embodiment of fig. 10 may not explicitly teach further comprising an openable lid.  
However, Jung teaches a maintenance station for a robot cleaner wherein a cover may be installed at the opening 62a (fig. 1). When the robot cleaner is completely docked, the cover 64 may be opened to allow the robot cleaner to discharge dust through the opening. When the docked state of the robot is released, the cover may be closed to close the opening [0163]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jung’s embodiment of fig. 10 to incorporate the selectively openable cover teaching. Specifically, it would have been obvious to incorporate the selectively openable cover at the opening which receives the brush roll in figure 10. Providing a cover would prevent debris from entering the maintenance station while the robot cleaner is not docked, which would aid in keeping the inner workings of the maintenance station clean. 
Regarding claim 37, Jung, as interpreted above, teaches the claimed invention as rejected above in claim 20. Additionally, Jung, as interpreted above, teaches wherein at least a portion of the surface cleaning apparatus is insertable into the apparatus (fig. 10, the brush roll of the robot cleaner is insertable into the maintenance station 160).  
Regarding claim 27, Jung teaches an apparatus (fig. 10, maintenance station 160) for emptying a dirt collection region (fig. 10, first dust box 143) of a surface cleaning apparatus (fig. 10, robot cleaner 120) comprising: 
an air flow passage from an inlet port to a clean air outlet (see Jung’s annotated fig. 12 below. The arrows depict the airflow direction within the air flow passage), the dirt collection region of the surface cleaning apparatus is removably positionable in air flow communication with the inlet port (In fig. 10, Jung teaches the dirt collection region of the surface cleaning apparatus is positionable in air flow communication with the inlet port. Jung does not explicitly teach the dirt collection region of the surface cleaning apparatus is removably positionable in air flow communication with the inlet port. However, it would have been obvious to a person having ordinary skill in the art that the robot cleaner 120 is removably positionable with respect to the maintenance station 160. Doing so would allow the robot cleaner to operate as intended and clean and collect dust/debris); and, 

    PNG
    media_image1.png
    651
    633
    media_image1.png
    Greyscale

(b) an air treatment member (fig. 10, dust removal unit 190 [0206]) positioned in the air flow passage downstream from the inlet port (fig. 10), the air treatment member comprising an apparatus dirt collection region (second dust box 194 [0202]) 
wherein the apparatus is free standing on a floor (Jung does not explicitly teach the apparatus is free standing on a floor. However, it would have been obvious to a person having ordinary skill in the art that the maintenance station 160 is intended to operate while free standing on a floor. Doing so would allow the maintenance station to function as intended) and, when the apparatus is standing on a floor, the apparatus has an upper end which has the inlet port (see Jung’s annotated fig. 10 below) and the dirt collection region of the surface cleaning apparatus is moveable in a downward direction to a position in which the dirt collection region of the surface cleaning apparatus is in air flow communication with the inlet port (the dirt collection region of the surface cleaning apparatus is capable of being moveable in a downward direction to a position in which the dirt collection region of the surface cleaning apparatus is in air flow communication with the inlet port).  

    PNG
    media_image3.png
    440
    596
    media_image3.png
    Greyscale

Regarding claim 28, Jung, as interpreted above, teaches the claimed invention as rejected above in claim 27. Additionally, Jung, as interpreted above, teaches wherein the apparatus is portable (Jung may not explicitly teach the apparatus is portable. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the maintenance station is portable. Doing so would allow the maintenance station to be relocated which would increase convenience for the user).  
Regarding claim 34, Jung, as interpreted above, teaches the claimed invention as rejected above in claim 27. Jung’s embodiment of fig. 10 may not explicitly teach further comprising an openable lid.  
However, Jung teaches a maintenance station for a robot cleaner wherein a cover may be installed at the opening 62a (fig. 1). When the robot cleaner is completely docked, the cover 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jung’s embodiment of fig. 10 to incorporate the selectively openable cover teaching. Specifically, it would have been obvious to incorporate the selectively openable cover at the opening which receives the brush roll in figure 10. Providing a cover would prevent debris from entering the maintenance station while the robot cleaner is not docked, which would aid in keeping the inner workings of the maintenance station clean. 
Claims 38 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US PGPUB 20120011677), hereinafter Jung, as applied to claims 20 and 27 above, and further in view of Morin et al. (US Patent 9462920), hereinafter Morin.
Regarding claim 38, Jung, as interpreted above, teaches the claimed invention as rejected above in claim 20. Additionally, Jung teaches a dust removal unit 190 with a second dust box 194. Jung does not explicitly teach what specific structure enacts the dust removing. Jung does not teach wherein a garbage bag is removable positionable in the apparatus.  
However, Morin teaches an evacuation station for a mobile robot, wherein the dust separating means is a bag 235 within the evacuation station (fig. 2). Additionally, Morin teaches the bag can be disposable (col. 7, lines 19-20). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jung to incorporate the teachings of Morin to provide a bag within the maintenance station as the dust removing means. Specifically, it would have been obvious to include a bag in the dust removal unit 190 which 
Regarding claim 41, Jung, as interpreted above, teaches the claimed invention as rejected above in claim 27. Additionally, Jung teaches a dust removal unit 190 with a second dust box 194. Jung does not explicitly teach what specific structure enacts the dust removing. Jung does not teach wherein a garbage bag is removable positionable in the apparatus.  
However, Morin teaches an evacuation station for a mobile robot, wherein the dust separating means is a bag 235 within the evacuation station (fig. 2). Additionally, Morin teaches the bag can be disposable (col. 7, lines 19-20). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jung to incorporate the teachings of Morin to provide a bag within the maintenance station as the dust removing means. Specifically, it would have been obvious to include a bag in the dust removal unit 190 which functions similarly to Morin’s teaching, wherein the bag is disposable. Doing so would allow Jung’s invention to function as intended and separate dust and debris out of the air and allow the separated debris to collect within the bag. This bag teaches a garbage bag is removable positionable in the apparatus. 
Claims 22-24, 26, 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US PGPUB 20120011677), hereinafter Jung, in view of Sato et al. (US PGPUB 20200315419), hereinafter Sato, and further in view of Dyson (US RE32257).
Regarding claim 22, Jung teaches the claimed invention as rejected above in claim 20. Additionally, Jung teaches a dust removal unit 190 with a second dust box 194. Jung does not explicitly teach what specific structure enacts the dust removing. Jung does not teach wherein the air treatment member comprises a cyclone and a lower end of the cyclone has a cyclone air inlet and a cyclone air outlet and an upper end of the cyclone has a dirt outlet.  
However, Sato teaches an electric vacuum cleaner device having a docking station which includes a multistage centrifugal separation unit 143, wherein the multistage centrifugal separation unit 143 includes a first centrifugal separator 144 and a second centrifugal separator 145. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jung to incorporate the teachings of Sato to provide an apparatus having two cyclonic separation stages as the dust removal unit. Doing so would have been a simple substitution of one known air treatment member (as taught by Sato) for another known air treatment member (as taught by Jung) in order to arrive at the predictable results of filtering dust and debris from the air flow. Additionally, doing so would allow Jung’s device to function as intended and separate dust/debris from the air flow. 
Jung in view of Sato teaches a maintenance station having a multistage centrifugal separation unit. Jung in view of Sato does not explicitly teach a lower end of the cyclone has a cyclone air inlet and a cyclone air outlet and an upper end of the cyclone has a dirt outlet.
However, Dyson teaches separation means in the form of dual cyclones 22 and 23, a motor 64 and a chamber 32 for receiving dust and other dirt removed from the air flow by the cyclone units. Specifically, Dyson teaches wherein a lower end of the cyclone has a cyclone air inlet and a cyclone air outlet (see Dyson’s annotated fig. 5 below. The lower end of the cyclone has a cyclone air inlet and a cyclone air outlet). 

    PNG
    media_image4.png
    789
    691
    media_image4.png
    Greyscale

Additionally, Dyson teaches an upper end of the cyclone has a dirt outlet (Dyson teaches the pipe 48 connects with a curved entry pipe 49 so as to direct the air flow as shown by the arrows into the base of the cyclone 22 in a tangential manner, the air then spiraling up the inner surface of the curved wall of the cyclone to deposit engrained dust and dirt by centrifugal action over the top edge of the cyclone (Dyson, col. 3, lines 32-38). Therefore, Dyson teaches an upper end of the cyclone has a dirt outlet).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Jung in view of Sato to incorporate the teachings of Dyson to provide an apparatus having dual cyclone separating means, wherein a lower end of the cyclone has a cyclone air inlet and a cyclone air outlet and an upper end of the cyclone has a dirt outlet. Specifically, it would have been obvious to replace the previous dual cyclones with the dual cyclones as taught by Dyson. Doing so would have 
Regarding claim 23, Jung in view of Sato and further in view of Dyson teaches the claimed invention as rejected above in claim 22. Additionally, Jung in view of Sato and further in view of Dyson teaches wherein the cyclone has an air inlet in a sidewall thereof (see Dyson’s annotated fig. 5 below. The cyclone has an air inlet in a sidewall thereof. As best understood by the examiner, in light of the above 35 USC 112(b) rejection, Jung in view of Sato and further in view of Dyson teaches the claim limitation).  

    PNG
    media_image5.png
    627
    549
    media_image5.png
    Greyscale

Regarding claim 24, Jung in view of Sato and further in view of Dyson teaches the claimed invention as rejected above in claim 22. Additionally, Jung in view of Sato and further in view of Dyson teaches wherein the cyclone has a dirt outlet (Dyson teaches the air in the cyclone spirals up the inner surface of the curved wall to deposit engrained dust and dirt by centrifugal action over the top edge of the cyclone (col. 3, lines 32-38)) and theapparatus dirt collection region is external to the cyclone and is in communication with the cyclone via the dirt outlet (chamber 32 for receiving dust and other dirt removed from the air flow by the cyclone units. Fig. 3 and 4. As best understood by the examiner, in light of the above 35 USC 112(b) rejections, Jung in view of Sato and further in view of Dyson teaches the claim limitations).  
Regarding claim 26, Jung teaches the claimed invention as rejected above in claim 20. Additionally, Jung teaches a dust removal unit 190 with a second dust box 194. Jung does not explicitly teach what specific structure enacts the dust removing. Jung does not teach further comprising a suction motor that is positioned below the air treatment member.  
However, Sato teaches an electric vacuum cleaner device having a docking station which includes a multistage centrifugal separation unit 143, wherein the multistage centrifugal separation unit 143 includes a first centrifugal separator 144 and a second centrifugal separator 145. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jung to incorporate the teachings of Sato to provide an apparatus having two cyclonic separation stages as the dust removal unit. Doing so would have been a simple substitution of one known air treatment member (as taught by Sato) for another known air treatment member (as taught by Jung) in order to arrive at the predictable results of filtering dust and debris from the air flow. Additionally, doing so would allow Jung’s device to function as intended and separate dust/debris from the air flow. 
Jung in view of Sato teaches a maintenance station having a multistage centrifugal separation unit. Jung in view of Sato does not explicitly teach further comprising a suction motor that is positioned below the air treatment member.  


    PNG
    media_image4.png
    789
    691
    media_image4.png
    Greyscale

Additionally, Dyson teaches an upper end of the cyclone has a dirt outlet (Dyson teaches the pipe 48 connects with a curved entry pipe 49 so as to direct the air flow as shown by the arrows into the base of the cyclone 22 in a tangential manner, the air then spiraling up the inner surface of the curved wall of the cyclone to deposit engrained dust and dirt by centrifugal action over the top edge of the cyclone (Dyson, col. 3, lines 32-38). Therefore, Dyson teaches an upper end of the cyclone has a dirt outlet).
Dyson also teaches a suction motor that is positioned below the air treatment member (Dyson, fig. 3, the suction motor 64 is positioned below the dual cyclones).  

Regarding claim 33, Jung teaches the claimed invention as rejected above in claim 27. Additionally, Jung teaches a dust removal unit 190 with a second dust box 194. Jung does not explicitly teach what specific structure enacts the dust removing. Jung does not teach wherein the air treatment member comprises a cyclone and the cyclone has a dirt outlet and the apparatus dirt collection region is external to the cyclone and is in communication with the cyclone via the dirt outlet.  
However, Sato teaches an electric vacuum cleaner device having a docking station which includes a multistage centrifugal separation unit 143, wherein the multistage centrifugal separation unit 143 includes a first centrifugal separator 144 and a second centrifugal separator 145. 

Jung in view of Sato teaches a maintenance station having a multistage centrifugal separation unit. Jung in view of Sato does not explicitly teach the cyclone has a dirt outlet and the apparatus dirt collection region is external to the cyclone and is in communication with the cyclone via the dirt outlet.  
However, Dyson teaches separation means in the form of dual cyclones 22 and 23, a motor 64 and a chamber 32 for receiving dust and other dirt removed from the air flow by the cyclone units. Specifically, Dyson teaches wherein a lower end of the cyclone has a cyclone air inlet and a cyclone air outlet (see Dyson’s annotated fig. 5 below. The lower end of the cyclone has a cyclone air inlet and a cyclone air outlet). 

    PNG
    media_image4.png
    789
    691
    media_image4.png
    Greyscale

Additionally, Dyson teaches the cyclone has a dirt outlet (Dyson teaches the pipe 48 connects with a curved entry pipe 49 so as to direct the air flow as shown by the arrows into the base of the cyclone 22 in a tangential manner, the air then spiraling up the inner surface of the curved wall of the cyclone to deposit engrained dust and dirt by centrifugal action over the top edge of the cyclone (Dyson, col. 3, lines 32-38). Therefore, Dyson teaches the cyclone has a dirt outlet).
Dyson also teaches the apparatus dirt collection region is external to the cyclone and is in communication with the cyclone via the dirt outlet (chamber 32 for receiving dust and other dirt removed from the air flow by the cyclone units is external to the cyclone and is in communication with the cyclone via the dirt outlet. Fig. 3 and 4.).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Jung in view of Sato to incorporate the teachings of Dyson to provide an apparatus having dual cyclone separating means, wherein the air treatment member comprises a cyclone and the cyclone has a dirt 
Regarding claim 35, Jung teaches the claimed invention as rejected above in claim 27. Additionally, Jung teaches a dust removal unit 190 with a second dust box 194. Jung does not explicitly teach what specific structure enacts the dust removing. Jung does not teach wherein the suction motor is positioned below the apparatus air treatment region.  
However, Sato teaches an electric vacuum cleaner device having a docking station which includes a multistage centrifugal separation unit 143, wherein the multistage centrifugal separation unit 143 includes a first centrifugal separator 144 and a second centrifugal separator 145. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jung to incorporate the teachings of Sato to provide an apparatus having two cyclonic separation stages as the dust removal unit. Doing so would have been a simple substitution of one known air treatment member (as taught by Sato) for another known air treatment member (as taught by Jung) in order to arrive at the predictable results of filtering dust and debris from the air flow. Additionally, doing so would allow Jung’s device to function as intended and separate dust/debris from the air flow. 
wherein the suction motor is positioned below the apparatus air treatment region.  
However, Dyson teaches separation means in the form of dual cyclones 22 and 23, a motor 64 and a chamber 32 for receiving dust and other dirt removed from the air flow by the cyclone units. Specifically, Dyson teaches wherein a lower end of the cyclone has a cyclone air inlet and a cyclone air outlet (see Dyson’s annotated fig. 5 below. The lower end of the cyclone has a cyclone air inlet and a cyclone air outlet). 

    PNG
    media_image4.png
    789
    691
    media_image4.png
    Greyscale

Additionally, Dyson teaches an upper end of the cyclone has a dirt outlet (Dyson teaches the pipe 48 connects with a curved entry pipe 49 so as to direct the air flow as shown by the arrows into the base of the cyclone 22 in a tangential manner, the air then spiraling up the inner surface of the curved wall of the cyclone to deposit engrained dust and dirt by centrifugal action over the top edge of the cyclone (Dyson, col. 3, lines 32-38). Therefore, Dyson teaches an upper end of the cyclone has a dirt outlet).
wherein the suction motor is positioned below the apparatus air treatment region (Dyson, fig. 3, the suction motor 64 is positioned below the dual cyclones).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Jung in view of Sato to incorporate the teachings of Dyson to provide an apparatus having dual cyclone separating means, wherein a lower end of the cyclone has a cyclone air inlet and a cyclone air outlet and an upper end of the cyclone has a dirt outlet, wherein a suction motor is positioned below the dual cyclones. Specifically, it would have been obvious to replace the previous dual cyclones with the dual cyclones as taught by Dyson. Additionally, it would have been obvious to configure the suction motor similarly to the configuration as taught by Dyson. Doing so would have been a simple substitution for one known dual cyclone configuration for another known dual cyclone configuration to arrive at the predictable results of separating dust and debris from the air flow. As best understood by the examiner, in light of the above 35 USC 112(b) rejection, Jung in view of Sato and further in view of Dyson teaches the claim limitation. 
Response to Arguments
5. Applicant's arguments filed 1/26/2022 have been fully considered but they are not persuasive. 
Applicant argues the prior art does not teach the amended claim language of independent claims 20 and 27. The examiner respectfully disagrees. Jung’s embodiment of figure 10 was relied upon to teach the amended claim language. See above rejection for more details. 
Conclusion
6. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723